Gould, J.
stating his findings as to amount, &c., of plaintiff’s claim,
I find that Ira S. Elkins did not on or about February 17, 1855, recover a judgment in the Marine Court of the City of New York against the plaintiff in this action .for any amount whatever.
I further find that the instrument offered by the defendant in this action, purporting to be an execution issued out of the Marine Court, on a judgment in favor of Ira S. Elkins against Robert H. F. Davenport, was not an execution, but was void, for the reason that the same was not signed by the clerk of the Marine Court; and that the same is no protection to the defendant because he had notice that the said paper purporting to be an execution was issued when there was no judgment against the defendant named in such pretended execution.